In an action to recover damages for breach of contract, the defendant Parrino and Mateo Chiropractic, PC., appeals, as limited by its brief, from so much of an order of the Supreme Court, Putnam County (Shapiro, J.), dated November 12, 2004, as granted that branch of the plaintiffs’ motion which was to strike its answer pursuant to CPLR 3126.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the order dated November 12, 2004, must be dismissed as the right of direct appeal therefrom terminated with the entry of judgment dated June 8, 2005, in the action *322(see Matter of Aho, 39 NY2d 241, 248 [1976]). Appellate review of the intermediate order is now available only on appeal from the judgment. H. Miller, J.P., Cozier, Ritter and Dillon, JJ., concur.